Lawhence, C. C. J.
This is an accident case involving the collision of an automobile' owned by the estate of Leon Cranmer, deceased, and driven at the time by his son, Weston Cranmer, with a'portable cement mixer in the possession and control of defendant company and alleged to have been negligently left by its employes partly in the highway without proper lights to indicate its presence. The accident occurred after dark and resulted in the breaking of the automobile, for which the plaintiff administratrix sought recovery, and personal injuries to the other plaintiffs. The case was tried at the Ocean Circuit before the court and a jury. A verdict was returned in favor of the plaintiff administratrix, as against which the present rule to show cause was taken out by the defendant company, pursuant to chapter 356. Pamph. L. 1931. The respective claims of Weston Cranmer and Richard Crosta (a passenger in the automobile) were not considered at the trial inasmuch as it was stated that such claims had been adjusted by the defendant company out of court, while a voluntary nonsuit was had as to the other defendant, Charles W. Mathis, it appearing that the cement mixer did not belong to him as charged in the complaint, but to Charles W. Mathis and Sons, Incorporated. This concern also brought suit against the defendant company to recover for the breaking of the machine in the collision, alleging a failure to exercise ordinaiy care in protecting it. This suit was tried at the same time and also 'resulted in a verdict against the defendant company. A rule to show cause was also allowed as to such verdict, and that as well as the present rule were argued together, the -same grounds for new trials being advanced. Since the conclusion on the rule in the case of Charles W. Mathis and Sons, Incorporated, against the defendant company, to be filed herewith, is regarded as dis-positive of the rule here considered, it follows that it must be discharged.